               Case 3:19-cr-00377-WHA Document 40 Filed 10/28/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE L. WAWRZYNIAK (CABN 252751)
   ANDREW F. DAWSON (CABN 264421)
 5 AMIE D. ROONEY (CABN 215324)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        katherine.wawrzyniak@usdoj.gov
          andrew.dawson@usdoj.gov
 9        amie.rooney@usdoj.gov

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                       )   CASE NO. CR 19-377 WHA
15                                                   )
             Plaintiff,                              )
16                                                   )   UNITED STATES’ STATUS REPORT AND
        v.                                           )   RESPONSE RE PROPOSED SCHEDULING
17                                                   )   ORDER
     ANTHONY SCOTT LEVANDOWSKI,                      )
18                                                   )
             Defendant.                              )
19                                                   )

20

21           Since the parties were last before the Court on September 24, 2019, the government has had an
22 opportunity to review the Court’s Proposed Scheduling Order and to meet and confer with defense

23 counsel.

24 I.        The Government’s Position re Trial Date
25           The government’s preference is to adopt the Court’s Proposed Scheduling Order, with the
26 September 28, 2020 trial date. Proceeding to trial approximately a year after the Indictment in this

27 matter is not unreasonable, particularly given that the basic allegations against defendant have been

28 publicly known since April 2017. The government and the public generally have an interest in the

     UNITED STATES’ STATUS REPORT                   1
     CR 19-377 WHA
                Case 3:19-cr-00377-WHA Document 40 Filed 10/28/19 Page 2 of 3



 1 speedy administration of justice. See United States v. Lloyd, 125 F.3d 1263, 1268 (9th Cir. 1997). The

 2 government is willing to consider, on a case-by-case basis, extensions of particular motions deadlines in

 3 order to accommodate potential scheduling conflicts on the part of defense counsel. However, the

 4 government’s overriding goal is to begin trial as soon as practicable.

 5 II.      Status of Discovery

 6          Regarding discovery, the government has produced 151 GB to date, consisting of approximately

 7 443,233 pages:

 8    DATE             BATES RANGE                        DESCRIPTION                               SIZE
      09.24.2019       ASL_TS-000001-000379               Charged trade secret documents            421 MB
 9    09.27.2019       STROZGOV_000001-0023526            Documents from Stroz                      11 GB
10                                                        Friedberg
      10.07.2019       UBER_USAO_00000001-                Documents from Uber                       25 GB
11                     00160204
      10.21.2019       FBI_PROD_000001-001715             FBI reports and documents                 620 MB
12    10.23.2019       WAYMO-GJ-000001-0257409            Documents from Waymo                      114 GB
13          Approximately 45 GB of data (~237,000 pages) remains to be produced, consisting of additional

14 documents from Waymo, Google, and other third-parties. The government is producing on a rolling

15 basis and expects to complete production of materials currently in its possession by November 29, 2019.

16 As anticipated in the Court’s Proposed Scheduling Order, the government may acquire additional Rule

17 16 materials in the future (e.g. new FBI reports), and will produce any such materials within 14 calendar

18 days of receipt or acquisition. While the volume of discovery from the government is significant, it is

19 less than the 315 GB of data (and millions of pages) forecast by defense counsel. 1

20          The government also arranged for Stroz Friedberg LLC to produce directly to defense counsel a

21 separate repository of data collected during Uber’s due diligence process with respect to its acquisition

22 of Ottomotto LLC. That database is approximately 204 GB.

23 //

24 //

25 //

26

27          1
            The government is unaware of how defense counsel arrived at this figure. In the meet-and-
28 confer call on October 24, 2019, the government told defense counsel it would need to run some reports
   before providing totals in either GB or pages.
     UNITED STATES’ STATUS REPORT                    2
     CR 19-377 WHA
             Case 3:19-cr-00377-WHA Document 40 Filed 10/28/19 Page 3 of 3



 1         Given the progress of discovery and the history of this matter, the government believes that the

 2 Court’s Proposed Scheduling Order strikes an appropriate balance between the efficient administration

 3 of justice and protection of defendant’s Sixth Amendment rights. Accordingly, the government

 4 respectfully requests that the Court enter the Proposed Scheduling Order without modification.

 5

 6 DATED: October 28, 2019                                     Respectfully submitted,

 7                                                             DAVID L. ANDERSON
                                                               United States Attorney
 8

 9
                                                               __________/s/______________
10                                                             KATHERINE L. WAWRZYNIAK
                                                               ANDREW F. DAWSON
11                                                             AMIE D. ROONEY
                                                               Assistant United States Attorneys
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ STATUS REPORT                   3
     CR 19-377 WHA
